 

Exhibit 10.9

 

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR CARROLL LANSBROOK, LLC

 

THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT (this “First
Amendment”) is made as of July 8, 2016 (the “Effective Date”) by the undersigned
Member, constituting the necessary vote, of BR CARROLL LANSBROOK, LLC, a
Delaware limited liability company (the “Company”).

 

RECITALS

 

WHEREAS, BR Carroll Lansbrook JV, LLC, a Delaware limited liability company
(“Member”), and Bluerock Asset Management LLC, a Delaware limited liability
company, as special member, are parties to that certain Limited Liability
Company Agreement of the Company (the “Limited Liability Company Agreement”);

 

WHEREAS, in connection with the refinancing of its existing loan, the Company
has agreed to enter into certain new loan documents with Walker & Dunlop, LLC, a
Delaware limited liability company.

 

WHEREAS, in accordance with the terms of the existing Limited Liability Company
Agreement and governing law, the Member has agreed to amend the Limited
Liability Company Agreement.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the Member hereby covenants and
agrees as follows:

 

1.           The Limited Liability Company Agreement is hereby amended whereby
the current Section 1.02(i) is hereby deleted and restated in its entirety as
follows:

 

“(i)          borrow money or incur indebtedness on behalf of the Company other
than unsecured trade payables incurred in the ordinary course of business which
shall (1) not exceed 2% of the of the outstanding balance of the Loan (defined
below), (2) be evidenced by a note, and (3) be paid within 60 days, nor grant
consensual liens on the Company’s property; except, however, that the Member is
hereby authorized to secure financing for the Company pursuant to the terms of
that certain Consolidated, Amended and Restated Multifamily Note in the original
principal amount of $57,190,000.00 (the “Note”) and other indebtedness expressly
permitted therein or in the documents executed in connection with or as security
for such Note, including, without limitation, any supplemental loan obtained
from Lender in connection with the acquisition by the Company of additional
condominium units (collectively, the “Loan”), and to grant a mortgage, lien or
liens on the Company’s Property to secure the Loan (the “Mortgage”).

 

 1 

 

 

2.           The Limited Liability Company Agreement is hereby amended whereby
the first sentence of the current Section 3.05 is hereby deleted and restated in
its entirety as follows:

 

“The Company is authorized to own the Property and to borrow the Loan from
Walker & Dunlop, LLC, a Delaware limited liability company (“W&D”), same to be
subsequently assigned to the Federal National Mortgage Association, otherwise
known as Fannie Mae (together with W&D and their successors and assigns,
individually and collectively, the “Lender”), and from time to time to refinance
the Loan.”

 

3.           This First Amendment shall be effective as of the Effective Date.

 

4.           The defined terms provided herein shall have the same meanings as
set forth in the Limited Liability Company Agreement unless otherwise defined
herein.

 

5.           This First Amendment shall be deemed to amend the Limited Liability
Company Agreement and to the extent of any conflict therewith, supersedes the
provisions thereof. All remaining terms and conditions of the Limited Liability
Company Agreement shall otherwise remain in full force and effect, and the
Member hereby ratifies and confirms the Limited Liability Company Agreement, as
hereby amended, in all respects.

 

6.           Any signature may be executed by facsimile which shall be deemed an
original.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of the
Effective Date.

 

MEMBER: BR Carroll Lansbrook JV, LLC,     a Delaware limited liability company  
        By: BR Lansbrook JV Member, LLC,       a Delaware limited liability
company     Its: Manager                 By: BRG Lansbrook, LLC,         a
Delaware limited liability company       Its: Manager                     By:
Bluerock Residential Holdings, L.P.,           a Delaware limited partnership,  
        its sole member                       By: Bluerock Residential Growth
REIT, Inc.,             a Maryland corporation,             its general partner
                            By: /s/ Michael L. Konig             Name: Michael
L. Konig             Title: Secretary, Chief Operating Officer               and
General Counsel  

 

[Signature Page of First Amendment to Limited Liability Company Agreement of

BR Carroll Lansbrook, LLC]

 

 3 

 